--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
THIS NOTE AND THE SHARES OF CAPITAL STOCK ISSUABLE UPON ANY CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED TO ANY PERSON, INCLUDING A PLEDGEE, UNLESS (1) EITHER
(A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE  SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR "BLUE SKY" LAWS.




INTERNATIONAL SURF RESORTS, INC.


SECURED CONVERTIBLE PROMISSORY NOTE
 


 
$2,250,000  
 
 New York, New York
                                                                                                February
___, 2011

 
                                                                                                          
           INTERNATIONAL SURF RESORTS, INC., a Nevada corporation (the
“Company”), for value received, hereby promises to pay to Broadband Capital
Management LLC or its assigns (the “Holder”), the principal amount of Two
Million Two Hundred Fifty Thousand Dollars ($2,250,000) (the “Principal
Amount”), together with interest (computed on the basis of a 365-day year for
the actual number of days elapsed) from the date hereof on the unpaid balance of
such Principal Amount from time to time outstanding at the rate of ten percent
(10%) per annum (“Interest”) until paid in full or converted as provided herein.


This Note is one of a series of Notes issued pursuant to the terms of the
Securities Purchase Agreement, by and between the Company and each Purchaser
signatory thereto, dated the date hereof (the “Purchase Agreement”), which
contains, among other things, provisions for acceleration of the maturity hereof
upon the happening of an Event of Default (as defined therein).  Payment of all
amounts and all of the Company’s obligations under this Note are secured by a
first priority security interest in favor of the Holder on the Company’s Assets
(as defined in the Purchase Agreement) pursuant to the terms of that certain
Security and Pledge Agreement, dated the date hereof, by and between the Company
and the Holder and guaranteed and secured by certain pledged securities of the
Principal Stockholders (as defined in the Purchase Agreement) pursuant to the
terms of that certain Guarantee and Pledge Agreement dated the date
hereof.  Capitalized terms used herein but otherwise not defined shall have the
definitions ascribed to them in the Purchase Agreement.


1. Repayment of the Note.  The Principal Amount outstanding hereunder shall be
payable in cash on the earlier of (a) six (6) months from the date hereof and
(b) the closing date of the PIPE Offering (such earlier date being the “Maturity
Date”).  The entire Principal Amount and all accrued and unpaid Interest shall
be due and payable on the earlier of (1) the Maturity Date and (2) the
occurrence of an Event of Default (as defined below).


2. No Prepayment of the Note.  The Principal Amount and Interest thereon shall
not be prepaid in whole or in part by the Company, except in connection with the
consummation of the PIPE Offering, in which case the Holder shall elect, at its
sole option, either to (1) convert all of the Principal Amount then outstanding,
plus all accrued and unpaid Interest thereon, into the PIPE Securities at a
price per share or unit, as the case may be, equal to 80% of the PIPE Share
Price (a “PIPE Conversion”) or (2) require the Company to repay the Principal
Amount then outstanding plus all accrued and unpaid Interest on the Note in cash
(a “PIPE Redemption”).  In the event that this Note is prepaid or converted
before the date that is six months from the Closing Date (“Prepayment Date”),
the Company shall pay to the Holder, in addition to any and all other amounts
due and payable hereunder, a prepayment or early conversion penalty, as
applicable, in an amount equal to (x) the Principal Amount (y) divided by
$2,000,000 and (z) multiplied by $100,000 (the “Early Penalty Payment” and, with
the Target Transaction Payment, “Other Payments”), by no later than two (2)
business days after the Prepayment Date.


3. Target Transaction Payment. If the Target Transaction has not closed on or
prior to the date that is six months from the Closing Date (the “Target
Transaction Deadline”), in addition to any and all other amounts due and payable
hereunder, the Company shall pay one hundred fifty percent (150%) of any portion
of the Principal Amount then outstanding plus all accrued and unpaid Interest
thereon (the “Target Transaction Payment”), by no later than two (2) business
days after the Target Transaction Deadline.


4. Mechanics of Conversion or Redemption.  The Company shall cause notice of the
closing of the PIPE Offering to be mailed to the Holder in accordance with the
notice provisions of the Purchase Agreement at least five (5) days prior to the
closing of such PIPE Offering.  Promptly upon receipt of such notice, the Holder
shall notify the Company of its election of a PIPE Conversion or a PIPE
Redemption, the Principal Amount and accrued and unpaid Interest to be converted
or redeemed, as applicable, and the date on which such election shall be
effective (the “Election Notice”).  The Company shall, (a) in the event of a
PIPE Redemption, pay the Principal Amount and all accrued and unpaid Interest
thereon as set forth in such Election Notice or, (b) in the event of a PIPE
Conversion, issue and deliver to the Holder, or to its nominees, a certificate
or certificates for the number of shares of capital stock or units, as
applicable of the PIPE Securities (the “Conversion Stock”) to which the Holder
is entitled.


5. No Fractional Shares.  No fractional shares of Conversion Stock shall be
issued by the Company.  In lieu thereof, the shares of Common Stock otherwise
issuable shall be rounded up to the nearest whole share of Conversion Stock.


 
1

--------------------------------------------------------------------------------

 
6. Termination of Rights Under this Note.  This Note shall no longer be deemed
to be outstanding, and all rights with respect to this Note shall immediately
cease and terminate, upon receipt by the Holder of (a)(i) the Principal Amount
outstanding and all accrued and unpaid Interest thereon, in the event of a PIPE
Redemption or, (ii) the Conversion Stock, in the event of a PIPE Conversion, and
(b) the Target Transaction Payment and Early Penalty Payment, if applicable.


7. Taxes or other Issuance Charges.  The Company shall pay any and all taxes or
other expenses that may be payable in respect of any issuance or delivery of the
Conversion Stock in the event of a PIPE Conversion.
 
8. Event of Default.  Upon the occurrence at any time of any Event of Default,
the entire unpaid Principal Amount and all accrued and unpaid Interest thereon,
plus all Other Payments, if applicable, shall become immediately due and payable
in cash without notice or demand.  The Holder shall have then, or at any time
thereafter, all of the rights and remedies afforded by the Uniform Commercial
Code as from time to time in effect in the State of Nevada or afforded by other
applicable law.
 
9. Non-Waiver.  The failure of the Holder to enforce or exercise any right or
remedy provided in this Note or at law or in equity upon any default or breach
shall not be construed as waiving the rights to enforce or exercise such or any
other right or remedy at any later date.  No exercise of the rights and powers
granted in or held pursuant to this Note by the Holder, and no delays or
omission in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.
 
10. Waiver by the Company.  The Company hereby waives presentment, protest,
notice of protest, notice of nonpayment, notice of dishonor and any and all
other notices or demands relative to this Note, except as specifically provided
herein.
 
11. Usury Savings Clause.  The Company and the Holder intend to comply at all
times with applicable usury laws.  If at any time such laws would render
usurious any amounts due under this Note under applicable law, then it is the
Company’s and Holder’s express intention that the Company not be required to pay
Interest on this Note at a rate in excess of the maximum lawful rate, that the
provisions of this Section 10 shall control over all other provisions of this
Note which may be in apparent conflict hereunder, that such excess amount shall
be immediately credited to the balance of the Principal Amount of this Note, and
the provisions hereof shall immediately be reformed and the amounts thereafter
decreased, so as to comply with the then applicable usury law, but so as to
permit the recovery of the fullest amount otherwise due under this Note.
 
12. Holder Not a Stockholder.  The Holder shall not have, solely on account of
such status as a holder of this Note, any rights of a stockholder of the
Company, either at law or in equity, or any right to any notice of meetings of
stockholders or of any other proceedings of the Company until such time as this
Note has been converted, at which time the Holder shall be deemed to be the
holder of record of the Conversion Stock, as applicable, notwithstanding that
the transfer books of the Company shall then be closed or certificates
representing such Conversion Stock shall not then have been actually delivered
to the Holder.
 
13. Miscellaneous.
 
(a) Governing Law; Venue.  This Note shall be governed by and interpreted in
accordance with the Uniform Commercial Code as from time to time in effect in
the State of Nevada as to matters within the scope thereof, and, with respect to
all other matters, shall be governed by and interpreted in accordance with the
laws of the State of New York, without regard for any conflict of laws. The
Company irrevocably consents to the exclusive jurisdiction of any Federal or
State of New York sitting in New York County, New York in connection with any
action or proceeding arising out of or relating to this Note, any document or
instrument delivered pursuant to, in connection with or simultaneously with this
Note, or a breach of this Note or any such document or instrument.
 
(b) Successors and Assigns.  This Note and the obligations hereunder shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties; provided, however, that neither party may assign any of its rights
or obligations hereunder without the prior written consent of the other, except
that the Holder may assign all or any portion of its rights hereunder to its
Affiliate without such consent by giving written notice of such assignment to
the Company.  Assignment of all or any portion of this Note in violation of this
Section shall be null and void.
 
(c) Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be delivered in accordance with
Section 8(c) of the Purchase Agreement.
 
(d) Amendment; Waiver.  No modification, amendment or waiver of any provision of
this Note shall be effective unless in writing and approved by the Company and
the Holder.
 
(e) Invalidity.  Any provision of this Note which may be determined by a court
of competent authority to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invaliding the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
(f) Section and Paragraph Headings.  The section and paragraph headings
contained herein are for convenience only and shall not be construed as part of
this Note.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS.]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company.
 


 
INTERNATIONAL SURF RESORTS, INC.
 


 
                                                                By:______________________________
 
                                                                Name:____________________________
 
                                                                Title:_____________________________
 

3
 

--------------------------------------------------------------------------------